     Case 1:13-cr-00431-WBS-BAM Document 104 Filed 02/08/21 Page 1 of 3


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   UNITED STATES OF AMERICA,                No. 1:13-cr-00431-01 WBS
13                  Plaintiff,

14         v.                                 ORDER
15   MIGUEL MARQUEZ,

16                  Defendant.

17

18                                 ----oo0oo----

19               Defendant has filed a motion for compassionate release

20   under 18 U.S.C. § 3582(c)(1)(A)(i).        (Docket No. 88.)1

21               The court recognizes that defendant has various medical

22   conditions, including obesity, hyperlipidemia, hypertension,

23   latent tuberculosis, pre-diabetes, a history of smoking tobacco

24   and methamphetamine, and is housed at USP Lompoc, which has had

25   numerously inmates test positive for COVID-19, including

26
27         1   The government agrees that defendant has exhausted his
     administrative remedies.
28
                                          1
     Case 1:13-cr-00431-WBS-BAM Document 104 Filed 02/08/21 Page 2 of 3


1    defendant.    However, defendant is only 35, and it appears that

2    the Bureau of Prisons has been able to sufficiently treat his

3    medical conditions.2     Moreover, the defendant has made no showing

4    that he would receive any better care outside of the Bureau of

5    Prisons or that he would be better able to get a COVID-19

6    vaccination outside of federal custody than he would be in

7    custody.

8                 Overall, defendant has not shown that his medical

9    conditions along with the COVID-19 pandemic qualify as

10   extraordinary and compelling reasons for release under 18 U.S.C.

11   § 3582(c)(1)(A) and U.S.S.G. § 1B1.13.        See United States v.

12   Williams, No. 2:13-cr-383 TLN, 2020 WL 3402439, *2 (E.D. Cal.

13   June 19, 2020) (defendant’s confinement at FCI Lompoc and

14   diagnosis of hypertension along with other medical history and

15   prevalence of COVID-19, was insufficient to show extraordinary

16   circumstances under 18 U.S.C. § 3582(c)(1)(A)).

17                Even assuming defendant’s medical conditions and the

18   COVID-19 pandemic constituted extraordinary and compelling

19   reasons, the court would deny the motion because defendant has

20   not demonstrated that he is not a danger to the safety of any
21   other person or the community.       See U.S.S.G. § 1B1.13(2); United

22   States v. Richardson, No. 2:16-cr-69 TLN, 2020 WL 5203430, at *2

23

24         2   Defendant also notes that he suffers from a severe
     undiagnosed pain in his upper right abdomen. While prison
25   medical staff has not yet identified the source of this pain,
26   there is no indication that the condition heightens his risk of
     complications due to the coronavirus, and it appears that that
27   medical staff is continuing to treat and test defendant for this
     condition, though those efforts may have been delayed somewhat
28   due to coronavirus protocols.
                                     2
     Case 1:13-cr-00431-WBS-BAM Document 104 Filed 02/08/21 Page 3 of 3


1    (E.D. Cal. Sept. 1, 2020).       In both this case and in defendant’s

2    prior offenses, he was responsible for trafficking large

3    quantities of methamphetamine.       Given defendant’s offense and

4    history, releasing him to live with his mother at the same

5    residence where agents found large quantities of these drugs3

6    poses a risk to the community’s safety.

7                IT IS THEREFORE ORDERED that defendant’s motion for

8    compassionate release (Docket No. 88), be, and the same hereby

9    is, DENIED.

10   Dated:    February 8, 2021

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
           3   Agents also found a stolen loaded gun, which defendant
28   admitted to possessing, at his mother’s residence.
                                     3
